Citation Nr: 0615154	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include psychosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for schizophrenia, chronic, 
undifferentiated type, also claimed as mental health 
problems.

The veteran provided testimony in support of his appeal at a 
hearing held at the RO before the undersigned Veterans Law 
Judge in February 2006.  A transcript of that hearing has 
been associated with the veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the record reveals that there is evidence 
potentially in existence that is pertinent to this appeal and 
has yet to be secured, as discussed in detail in the 
paragraphs that follow.  Also, it is the Board's opinion that 
the veteran needs to be re-examined by VA, in order to 
clarify the actual psychiatric diagnoses warranted in this 
case and their most likely etiology.

According to an August 2003 VA outpatient medical record, the 
veteran was, before service, "[i]n a lot of special programs 
at USC [University of Southern California] and UCLA 
[University of California - Los Angeles] psych[chiatric] 
clinics for youth."  This evidence, which is pertinent to 
the matter on appeal, is not of record.

At his hearing, the veteran reported having first received 
psychiatric treatment approximately 20 years after service.  
He also reported having received drug rehabilitation 
treatment at the Redwood Drug and Alcohol Center in 
California.  According to an October 2003 VA mental disorders 
examination report, the detoxification and psychiatric 
treatment at the Redwood City, California, center was 
received in 1996.  This evidence, which is pertinent to the 
matter on appeal, is not of record either.

At his hearing, the veteran also reported a history of 
private psychiatric treatment at the San Mateo Community 
Hospital in California and at an entity he identified as 
"Target Cities."  None of these records, which are 
pertinent to the matter on appeal, are of record either.

At his hearing, the veteran also reported having received 
psychiatric treatment at VA's Palo Alto Health Care System.  
The few VA outpatient medical records in the file, which are 
dated between January 2000 and August 2003 do not appear to 
have originated at the Palo Alto facility, but at the VA 13th 
& Mission Outpatient Clinic in San Francisco, California, and 
at VA's Eureka Veterans Clinic in Eureka, California.  
Additionally, the earliest of these records, dated in January 
2000, contains a reference to a prior consultation by VA, 
specifically in 1998, and there is a March 2004 statement by 
the Chief of Mental Services of VA's Eureka Veterans Mental 
Health Clinic to the effect that the veteran had been 
"followed here regularly since August 2003" and that "he 
continues under treatment here and is quite regular in 
attendance."  As noted, no VA outpatient mental health 
records dated after August 2003 are of record.  Thus, the 
veteran's VA mental health records in his claims file are 
incomplete, which should be addressed on remand.  

According to the October 2003 VA mental disorders examination 
report, the veteran indicated that he has been in receipt, 
since the mid 1990's, of disability benefits from the Social 
Security Administration (SSA) on account of his schizophrenia 
and attention deficit hyperactivity disorder (ADHD).  These 
records need to be sought as well, as, generally, VA has a 
duty to acquire copies of both the SSA decision and the 
supporting medical records pertinent to such a claim.  Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  

In his very thorough, 7-page Statement of Accredited 
Representative in Appealed Case (VA Form 646) of August 2004, 
the veteran's representative requested, among other things, 
that the veteran's personnel records from his time in service 
be sought, "for review of his performance evaluations."  
The Board agrees that the data presumably contained in these 
records may be pertinent to the matter on appeal.

The veteran's representative also argued in his VA Form 646, 
among other things, that the October 2003 VA mental disorders 
examination report is inadequate in part because the examiner 
failed to address the aspect of the presumption of soundness 
in this case in which the veteran's psychiatric disorder was 
not noted upon induction.  The Board agrees that that report 
was deficient in that regard and that re-examination of the 
veteran is in order, also in light of the VA medical opinion 
of March 2004 (offering a different diagnosis than the one 
offered in the October 2003 VA report and suggesting possible 
aggravation) and the fact that there are, as noted above, 
both private and VA medical records still outstanding in this 
case.

Finally, the Board notes that the RO sent the veteran a duty-
to-assist letter in August 2003 that provided most, but not 
all, of the notice required by the Veterans Claims Assistance 
Act (VCAA), as defined and interpreted by caselaw.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

The August 2003 VA letter only partially complied with VA's 
redefined duty to notify because it strictly asked the 
veteran to submit any "military medical records already in 
your possession," instead of asking him to submit any 
additional pertinent evidence in his possession (fourth 
element of VCAA notice).  Also, while the letter told the 
veteran that VA needed evidence showing that his mental 
health problems "existed from military service to the 
present time," it did not provide full notice of what is 
needed to substantiate his claim for service connection 
(first element of VCAA notice).  Thus, a VCAA-compliant 
letter needs to be sent.

Additionally, the Board notes that, pursuant to the recent 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the notice must not only provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim, but it 
must inform the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Thus, on remand, the RO/AMC 
should ensure that the notice is in compliance with 
Dinges/Hartman as well.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following action:

1.  Ask the veteran to submit any relevant 
evidence in his possession.  Tell him that 
evidence needed to substantiate his claim 
is competent (usually provided by medical 
professionals) evidence that his current 
psychiatric disability had its onset in 
service, or is otherwise related to a 
disease or injury in service.

2.  Take the necessary steps to obtain 
copies of all records reflecting the 
veteran's reported pre-service mental 
health treatment at USC and UCLA's youth 
psychiatric clinics.

2.  Take the necessary steps to obtain 
copies of all records reflecting the 
veteran's reported post-service mental 
health treatment at Redwood Drug and 
Alcohol Center in Redwood City, 
California, or, in the alternative, 
provide the dates of this reported 
treatment (reportedly starting in 1996).

3.  Take the necessary steps to obtain 
copies of all records reflecting his 
reported post-service mental health 
treatment at the San Mateo Community 
Hospital, in California.

4.  Take the necessary steps to obtain 
copies of all records reflecting his 
reported post-service mental health 
treatment at the entity he referred to in 
his hearing as "Target Cities"

5.  Take the necessary steps to obtain a 
copy of the decision awarding SSA 
disability benefits as well as all medical 
records considered in that decision. 

6.  Obtain all records of the veteran's 
psychiatric treatment at VA's Palo Alto 
Health Care System and all records of the 
veteran's psychiatric treatment at the VA 
Veterans Clinic in Eureka, California 
since August 2003.

7.  Take the necessary steps to secure the 
veteran's service personnel records, 
especially records of his performance 
evaluations.

8.  Once all of the above development has 
been documented and completed in full, and 
all newly-obtained evidence has been 
associated with the veteran's claims file, 
schedule the veteran for another VA mental 
disorders examination.

The examiner should review the veteran's 
claims folder (specifically, the veteran's 
pre-service medical records, his service 
medical records, and his post-service 
medical records) in conjunction with the 
examination and note such review in the 
examination report or in an addendum.

The examiner should report the appropriate 
psychiatric diagnoses.  For each diagnosed 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that each diagnosed 
psychiatric disorder began in service.

The examiner to offer an opinion as to 
whether any diagnosed psychiatric disorder 
(1) clearly and unmistakably existed prior 
to service and, if so, (2) whether it 
clearly and unmistakably underwent no 
permanent increase in disability during 
service.

The examiner should provide a rationale 
for all opinions.

9.  Then re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue an SSOC before returning the case to 
the Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

